DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. In response to applicant’s argument in the remarks, Tripathi in Figs.14,27, [155], [180], [302], teaches recorded image or video frame are displayed such that a pixel set as a recorded image is centered on origin 2704, the first position within recorded images 2702 and 2708; Tripathi further in [332], 338] teaches in displaying such that it is one magnification level used for right image and left image, and multiple stereoscopic images.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 11-13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200008899 A1 Tripathi; Ashok Burton et al. (hereafter Tripathi), and further in view of US 20140049632 A1 Hemmer.
Regarding claim 1, Tripathi discloses A method of operating a surgical microscope (i.e.Fig.5), the surgical microscope including at least one camera having a zoom lens (i.e.[81]), a support for the at least one camera (i.e.[67], wherein the mechanical arm is the support), the support including at least one actuator for positioning the at least one camera relative to an object (i.e.[58]-[59], wherein the brake is the actuator to place the camera in a position relative to a patient); and a display configured to display images obtained by processing the images recorded by the at least one camera (i.e.Fig.14, [155), the method comprising: positioning the at least one camera to have an initial position relative to the object (i.e.Fig.18, [15], [272], wherein the first zoom repeat point (ZRP) 1810 is the initial position or initial working distance relative to object 1808), and displaying the images obtained by processing the images recorded by the at least one camera (i.e.[155]) such that centers of displayed images correspond to a first position within recorded images (Fig.27, [180], [302], wherein a pixel set as a recorded image is centered on origin 2704, the first position within recorded images 2708 and 2702) and such that a magnification of the object displayed in the images is a given magnification (i.e.[332], [338], wherein it is one magnification level used for right image and left image, and stereoscopic images); operating the zoom lens to zoom out in response to the instruction to move the at least one camera (i.e.Fig.8, [196] , wherein 300 is a visualization camera to move in response to received instruction) and displaying the images obtained by processing the images recorded by the at least one camera such that the centers of the displayed images correspond to a second position within the recorded images and such that the magnification of the object displayed in the images is the given magnification (i.e.[15], [257], wherein any ZRP point including second ZRP should be positioned at a center point of a pixel set of a sensor that would result an image with ZRP at center, and display the ZRP in monitor with a magnification level); and operating the at least one actuator to move the at least one camera (i.e.[59]).
Tripathi fails to disclose receiving an instruction to move the at least one camera relative to the object at a first time; the second position being displaced within the recorded images relative to the first position.
However, Hemmer teaches receiving an instruction to move the at least one camera relative to the object at a first time (i.e.[19], wherein the first capturing operation would be the first moment among a plurality of capturing operations at different positions, and the imager is moving under instruction); the second position being displaced within the recorded images relative to the first position (i.e.Fig.1C, [43], wherein each of position to capture image would be at positions of same Z coordinate but different X and Y coordinate, or common X and Y but different Y, the difference of position means displacement).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of operating a surgical microscope disclosed by Tripathi to include the teaching in the same field of endeavor of Hemmer, in order to provide a user interface for a confocal microscope enabling clinicians or others to examine tissue at the macroscopic and microscopic levels and capture images suitable for pathological examination of such tissue, as identified by Hemmer.
Regarding claim 3, Tripathi discloses The method of claim 1, wherein the processing of the images recorded by the at least one camera, such that the centers of the displayed images correspond to the second position within the image recorded, includes a cropping operation (i.e.[348]).
Regarding claim 4, Tripathi discloses The method of claim 1, wherein: the instruction to move the at least one camera includes target information representing a target position of the object imaged to a center of an image when the instructed operating of the at least one actuator to move the at least one camera has been completed, and the target position of the object is imaged to the second position within the image recorded (i.e.[254]-[256].
Regarding claim 5, Tripathi discloses The method of claim 1, further comprising: operating the zoom lens to zoom in subsequent to the operating of the zoom lens to zoom out (i.e.[81]).
Regarding claim 6, Tripathi discloses The method of claim 5, wherein: the zoom lens is at a first zoom position at the first time, and the zoom lens is at the first zoom position after the instructed operating of the at least one actuator to move the at least one camera has been completed (i.e.[194]).
Regarding claim 8, Tripathi discloses The method of claim 5, wherein the operation of the zoom lens to zoom in is performed during the operating of the at least one actuator to move the at least one camera (i.e.[190]).
Regarding claim 11, Tripathi discloses The method of claim 1, wherein the at least one camera is a stereo camera (i.e.[12]).
Regarding claim 12, Tripathi discloses The method of claim 11, wherein the at least one camera includes two cameras (i.e.[17]).
Regarding claim 13, Tripathi discloses The method of claim 1, wherein the display is configured to display stereoscopic images (i.e.[43]).
Regarding claim 15, Tripathi discloses The method of claim 13, wherein the display comprises: a screen displaying the images obtained by processing the images recorded by a first camera and a second camera of the at least one camera; and a pair of glasses wearable by a user and allowing the user to see the displayed images obtained by processing the images recorded by the first camera with his or her left eye and to see the displayed images obtained by processing the images recorded by the second camera with his or her right eye (i.e.Fig.15, [62]-[63]).
Regarding claim 16, Tripathi discloses The surgical microscope comprising: the at least one camera having the zoom lens; the support for the at least one camera and having the at least one actuator for positioning the at least one camera relative to the object; the display configured to display the images obtained by processing the images recorded by the at least one camera; and a controller configured to perform the method of claim 1 with the surgical microscope (i.e.Fig.5, [69]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi, in view of Hemmer, and further in view of US 20190328464 A1 Saur; Stefan et al. (hereafter Saur).
Regarding claim 2, Saur teaches The method of claim 1, wherein the operating of the zoom lens to zoom out takes less time to complete than the operating of the at least one actuator to move the at least one camera takes to complete (i.e.[58], [141]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Tripathi, Hemmer and Saur before him/her, to modify the method of operating a surgical microscope disclosed by Tripathi to include the teaching in the same field of endeavor of Hemmer and Saur, in order to provide a user interface for a confocal microscope enabling clinicians or others to examine tissue at the macroscopic and microscopic levels and capture images suitable for pathological examination of such tissue, as identified by Hemmer and a method of tracking of a microscope in up to six spatial degrees of freedom, in an accurate manner and with a small number of components required for this purpose, as identified by Saur.
Claims 7, 9, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi, in view of Hemmer, and further in view of US 20180338813 A1 TAGUCHI.
Regarding claim 7, TAGUCHI teaches The method of claim 5, wherein: the operating of the zoom lens to zoom out requires a first duration, and the operation of the zoom lens to zoom in takes longer than the first duration (i.e.[06], [11]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Tripathi, Hemmer and TAGUCHI before him/her, to modify the method of operating a surgical microscope disclosed by Tripathi to include the teaching in the same field of endeavor of Hemmer and TAGUCHI, in order to provide a user interface for a confocal microscope enabling clinicians or others to examine tissue at the macroscopic and microscopic levels and capture images suitable for pathological examination of such tissue, as identified by Hemmer, and a medical observation apparatus and a zoom control method, as identified by TAGUCHI.
Regarding claim 9, TAGUCHI teaches The method of claim 1, wherein the operating of the at least one actuator to move the at least one camera is performed such that the at least one camera performs a translatory movement (i.e.[62]).
Regarding claim 10, TAGUCHI teaches The method of claim 1, wherein the operating of the at least one actuator to move the at least one camera is performed such that the at least one camera performs a rotatory movement (i.e.[62]).
Regarding claim 14, TAGUCHI teaches The method of claim 13, wherein the display is a head-mounted display (i.e.[49]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487